 


110 HR 237 IH: To amend title 49, United States Code, to exempt airports in economically depressed communities from matching grant obligations under the airport improvement program.
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 237 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Thompson of California (for himself and Mr. DeFazio) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To amend title 49, United States Code, to exempt airports in economically depressed communities from matching grant obligations under the airport improvement program. 
 
 
1.Increased United States government share of airport improvement program project costsSection 47109 of title 49, United States Code, is amended— 
(1)in subsection (a) by striking subsection (b) and inserting subsections (b) and (e); and 
(2)by adding at the end the following: 
 
(e)Special Rule for Economically Depressed Communities 
(1)In generalThe United States Government’s share of allowable project costs is 100 percent for a project at an airport that is receiving subsidized air service under subchapter II of chapter 417 and that is located in a community that, at the time a project grant application is submitted under section 47105, is an economically depressed community. 
(2)Economically depressed community definedIn this section, the term economically depressed community means a unit of local government that the Secretary of Transportation determines has— 
(A)an unemployment rate that is, for the most recent 24-month period for which data are available, at least 1 percent greater than the national average unemployment rate; 
(B)per capita income that is, for the most recent period for which data are available, 80 percent or less of the national average per capita income; or 
(C)a special need arising from actual or threatened severe unemployment or economic adjustment problems resulting from severe short-term or long-term changes in economic conditions, such as— 
(i)substantial outmigration or population loss; 
(ii)underemployment; 
(iii)military base closures or realignments, defense contractor reductions-in-force, or Department of Energy defense-related funding reductions; 
(iv)natural or other major disasters or emergencies; 
(v)extraordinary depletion of natural resources; 
(vi)closure or restructuring of industrial firms essential to area economies; and 
(vii)destructive impacts of foreign trade.. 
 
